Per Curiam:

Owing to the necessity for a prompt decision in this case we only take time to file this per curiam opinion.
In this proceeding the state asks for a writ of mandamus to compel the county treasurer to perform the duties imposed on him by the provisions of House bill No. 210 of the Session Laws of 1937, which took effect on March 31,1937.
The county treasurer opposes the issuance of our writ on the ground that he has insufficient clerical help to execute the duties prescribed by the act. That is no excuse for his refusal to undertake those duties, and to perform them in good faith as far as he reasonably and diligently can do so. Neither is it sufficient excuse that the county commissioners have refused to furnish the county treasurer with additional help. They say their budget estimates for the current year will not permit them to do so. The attorney general argues that the county general fund is sufficient to permit the county commissioners to pay a substantial sum towards the employment of any necessary extra help the county treasurer may require. But that is merely a difference of opinion between the attorney general and the county commissioners; and the responsibility and discretion to decide that point rest with the commissioners; and at the present stage of affairs this court should not interfere by mandamus.
A peremptory writ directed to the county treasurer will issue forthwith. For the present no writ will issue to the county commissioners.